                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

BMO HARRIS BANK N.A.,

                       Plaintiff,                                       8:19CV28

        vs.
                                                              ORDER TO SHOW CAUSE
L & O TRUCKING, LLC,

                       Defaulted Defendant.


       Pursuant to the Court’s Memorandum and Order dated April 10, 2019, (Filing No. 8),
Plaintiff filed an Amended Complaint (Filing No. 9) against Defendant L & O Trucking, LLC on
April 24, 2019. The defendant did not file a responsive pleading and the Clerk entered default
against the defendant on June 6, 2019. A copy of the order was mailed to Defendant’s address of
record on the same date. (Filing No. 12). Since that date, Plaintiff has taken no action to further
progress this case. Accordingly,


       IT IS ORDERED that Plaintiff is given until August 7, 2019, to show cause why this case
should not be dismissed for want of prosecution, in the absence of which Plaintiff’s claims against
Defendant may be dismissed, and a judgment of dismissal may be entered without further notice.


       Dated this 24th day of July, 2019.
                                                     BY THE COURT:

                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge
